 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,

 9                              Plaintiff,                  CASE NO. 19-603 BAT

10           v.                                             DETENTION ORDER

11   WILLIAM L. GALE,

12                              Defendant.

13          The Court conducted a detention hearing under 18 U.S.C. § 3142(f), and finds there are

14   no conditions defendant can meet which would reasonably assure his appearance as required or

15   the safety of any other person and the community.

16         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

17          Defendant is charged with felon in possession of a firearm. He has prior felony

18   convictions for unlawfully possessing firearms and the current offense was allegedly committed

19   while he was on state supervision for a prior conviction. Defendant also has substance abuse and

20   mental health problems.

21          It is therefore ORDERED:

22          (1)     Defendant shall be detained pending trial and committed to the custody of the

23   Attorney General for confinement in a correctional facility separate, to the extent practicable,

     from persons awaiting or serving sentences, or being held in custody pending appeal;


     DETENTION ORDER - 1
 1          (2)     Defendant shall be afforded reasonable opportunity for private consultation with

 2   counsel;

 3          (3)     On order of a court of the United States or on request of an attorney for the

 4   Government, the person in charge of the correctional facility in which Defendant is confined

 5   shall deliver the defendant to a United States Marshal for the purpose of an appearance in

 6   connection with a court proceeding; and

 7          (4)     The Clerk shall provide copies of this order to all counsel, the United States

 8   Marshal, and to the United States Probation and Pretrial Services Officer.

 9          DATED this 13th day of January, 2020.

10

11                                                                A
                                                          BRIAN A. TSUCHIDA
12                                                        Chief United States Magistrate Judge

13

14

15

16

17

18

19

20

21

22

23




     DETENTION ORDER - 2
